UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7136


JUNIOR DEVON WILLIAMS,

                     Plaintiff - Appellant,

              v.

JOHN DICKENS, Correctional Officer,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:18-ct-03335-BO)


Submitted: February 23, 2021                                  Decided: February 26, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Junior Devon Williams, Appellant Pro Se. Sonny Sade Haynes, WOMBLE BOND
DICKINSON (US) LLP, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Junior Devon Williams appeals the district court’s order denying relief on Williams’

amended 42 U.S.C. § 1983 complaint. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Williams v.

Dickens, No. 5:18-ct-03335-BO (E.D.N.C. July 16, 2020). We deny Williams’ motions to

appoint counsel, compel discovery, and for a physical and mental examination. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                           2